FINANCIAL INSTITUTIONS APPROVED AS DEPOSITORIES
                             OF TRUST ACCOUNTS OF ATTORNEYS
                                                623   Chemung Canal Trust Company
                                                649   CHROME FEDERAL CREDIT UNION
Bank Code    A.                                 599   Citibank, NA
                                                238   Citizens & Northern Bank
595   Abacus Federal Savings Bank               561   Citizens Bank (PA)
  2   ACNB BANK                                 206   Citizens Savings Bank
613   Allegent Community Federal Credit Union   602   City National Bank of New Jersey
302   Allegheny Valley Bank of Pittsburgh       576   Clarion County Community Bank
375   Altoona First Savings Bank                591   Clearview Federal Credit Union
376   Ambler Savings Bank
532   AMERICAN BANK (PA)
615   Americhoice Federal Credit Union
116   AMERISERV FINANCIAL                       23    CNB Bank
648   Andover Bank (The)                        354   Coatesville Savings Bank
377   Apollo Trust Company                      223   Commercial Bank & Trust of PA
                                                 21   Community Bank (PA)
                                                371   Community Bank, NA (NY)
Bank Code    B.                                 533   Community First Bank
                                                132   Community State Bank of Orbisonia
558   Bancorp Bank (The)                        647   CONGRESSIONAL BANK
485   Bank of America, NA                       380   County Savings Bank
415   Bank of Landisburg (The)                  617   Covenant Bank
642   BB & T Company                            536   Customers Bank
519   Beaver Valley Federal Credit Union
501   BELCO Community Credit Union
397   Beneficial Bank                           Bank Code    D.
652   Berkshire Bank
  5   BNY MELLON, NA                            339   Dime Bank (The)
392   BRENTWOOD BANK                            239   DNB First, NA
495   Brown Brothers Harriman Trust Co., NA      27   Dollar Bank, FSB
161   Bryn Mawr Trust Company (The)
156   Bucks County Bank
                                                Bank Code    E.

Bank Code    C.                                 500   Elderton State Bank
                                                567   Embassy Bank for the Lehigh Valley
654   CACL Federal Credit Union                 541   Enterprise Bank
618   Capital Bank, NA                           28   Ephrata National Bank
622   Carrollton Bank                           601   Esquire Bank, NA
 16   CBT Bank                                  340   ESSA Bank & Trust
136   CENTRIC BANK
394   CFS BANK
Bank Code     F.
                                                         Bank Code    H.
629   1st Colonial Community Bank
158   1st Summit Bank                                    402   Halifax Branch, of Riverview Bank
 31   F & M Trust Company – Chambersburg                 244   Hamlin Bank & Trust Company
205   Farmers National Bank of Emlenton (The)            362   Harleysville Savings Bank
 34   Fidelity Deposit & Discount Bank (The)             363   Hatboro Federal Savings
343   FIDELITY SAVINGS & LOAN ASSOCIATON                 463   Haverford Trust Company (The)
       OF BUCKS COUNTY                                   655   Home Savings Bank
583   Fifth Third Bank                                   606   Hometown Bank of Pennsylvania
643   First Bank                                          68   Honesdale National Bank (The)
650   First-Citizens Bank & Trust Company                350   HSBC Bank USA, NA
174   First Citizens Community Bank                      364   HUNTINGDON VALLEY BANK
191   First Columbia Bank & Trust Company                605   Huntington National Bank (The)
539   First Commonwealth Bank                            608   Hyperion Bank
 46   First Community Bank of Mercersburg
504   First Federal S & L Association of Greene County
525   First Heritage Federal Credit Union                Bank Code    I.
 42   First Keystone Community Bank
                                                         365   Indiana First Savings Bank
51    First National Bank & Trust Company of             557   Investment Savings Bank
       Newtown (The)                                     526   Iron Workers Savings Bank
417   First National Bank of Lilly (The)
419   First National Bank of Mifflintown (The)
 48   First National Bank of Pennsylvania                Bank Code    J.
426   First Northern Bank & Trust Company
604   FIRST PRIORITY BANK                                 70   Jersey Shore State Bank
592   FIRST RESOURCE BANK                                127   Jim Thorpe Neighborhood Bank
408   First United National Bank                         488   Jonestown Bank & Trust Company
151   Firstrust Savings Bank                              72   JUNIATA VALLEY BANK (THE)
416   Fleetwood Bank
493   FNB BANK, NA                                       Bank Code    K.
175   FNCB Bank
291   Fox Chase Bank                                     651   KeyBank NA
241   Franklin Mint Federal Credit Union                 414   Kish Bank
639   Freedom Credit Union
 58   FULTON BANK, NA
                                                         Bank Code    L.

Bank Code     G.                                          74   LAFAYETTE AMBASSADOR BANK
                                                         554   Landmark Community Bank
499   Gratz Bank (The)                                   418   Liverpool Community Bank
498   Greenville Savings Bank                             78   Luzerne Bank
Bank Code     M.                              Bank Code    P.

361    M & T Bank                             598   PARKE BANK
386    Malvern Federal Savings Bank           584   Parkview Community Federal Credit Union
412    Manor Bank                              40   Penn Community Bank
510    Marion Center Bank                     540   PennCrest Bank
387    Marquette Savings Bank                 447   Peoples Security Bank & Trust Company
 81    Mars National Bank (The)                99   PeoplesBank, a Codorus Valley Company
 43    Marysville Branch, of Riverview Bank   556   Philadelphia Federal Credit Union
367    Mauch Chunk Trust Company              448   Phoenixville Federal Bank & Trust
619    MB Financial Bank, NA                   79   PNC Bank, NA
511    MCS (Mifflin County Savings) Bank      449   Port Richmond Savings
641    Members 1st Federal Credit Union       451   Progressive-Home Federal Savings & Loan
555    Mercer County State Bank                      Association
192    Merchants Bank of Bangor               637   Provident Bank
610    Meridian Bank                          456   Prudential Savings Bank
420    Meyersdale Branch, of Riverview Bank   491   PS Bank
294    Mid Penn Bank
276    MIFFLINBURG BANK & TRUST COMPANY
457    Milton Savings Bank                    Bank Code    Q.
614    Monument Bank
596    MOREBANK, A DIVISION OF                107   QNB Bank
        BANK OF PRINCETON (THE)               560   Quaint Oak Bank
484    MUNCY BANK & TRUST COMPANY (THE)

                                              Bank Code    R.
Bank Code     N.
                                              452   Reliance Savings Bank
433    National Bank of Malvern               220   Republic Bank d/b/a Republic Bank
168    NBT Bank, NA                           628   Riverview Bank
347    Neffs National Bank (The)              208   Royal Bank America
434    NEW TRIPOLI BANK
 15    NexTier Bank, NA
636    Noah Bank                              Bank Code    S.
638    Norristown Bell Credit Union
439    Northumberland National Bank (The)     153   S & T Bank
 93    Northwest Bank                         316   Santander Bank, NA
Bank Code      O.                             464   Scottdale Bank & Trust Co. (The)
                                              460   Second Federal S & L Association of
653    OceanFirst Bank                               Philadelphia
489    OMEGA Federal Credit Union             646   Service 1st Federal Credit Union
 94    Orrstown Bank                          458   Sharon Savings Bank
                                              633   Slovak Savings Bank
462   Slovenian Savings & Loan Association of   473    Westmoreland Federal S & L Association
       Franklin-Conemaugh                       476    William Penn Bank
486   Somerset Trust Company                    272    Woodlands Bank
518   STANDARD BANK, PASB                       573    WOORI AMERICA BANK
542   Stonebridge Bank                          630    WSFS (Wilmington Savings Fund Society), FSB
517   Sun National Bank
440   SunTrust Bank
236   SWINEFORD NATIONAL BANK                   Bank Code      X.


Bank Code     T.
                                                Bank Code      Y.
143   TD Bank, NA                               577    York Traditions Bank
182   Tompkins VIST Bank
609   Tristate Capital Bank
640   TruMark Financial Credit Union            Bank Code      Z.
467   Turbotville National Bank (The)


Bank Code     U.

483   UNB BANK
481   Union Building and Loan Savings Bank
133   Union Community Bank
634   United Bank, Inc.
472   United Bank of Philadelphia
475   United Savings Bank
600   Unity Bank
232   Univest Bank & Trust Co.


Bank Code     V.

611   Victory Bank (The)


Bank Code     W.

119   WASHINGTON FINANCIAL BANK
121   Wayne Bank
631   Wells Fargo Bank, NA
553   WesBanco Bank, Inc.
122   WEST MILTON STATE BANK
494   West View Savings Bank
              PLATINUM LEADER BANKS

The HIGHLIGHTED ELIGIBLE INSTITUTIONS are Platinum
Leader Banks – Institutions that go above and beyond
eligibility requirements to foster the IOLTA Program.
These Institutions pay a net yield at the higher of 1% or
75 percent of the Federal Funds Target Rate on all PA
IOLTA accounts. They are committed to ensuring the
success of the IOLTA Program and increased funding for
legal aid.


                  IOLTA EXEMPTION

Exemptions are not automatic. If you believe you
qualify, you must apply by sending a written request to
the IOLTA Board’s executive director: 601
Commonwealth Avenue, Suite 2400, P.O. Box 62445,
Harrisburg, PA 17106-2445. If you have questions
concerning IOLTA or exemptions from IOLTA, please
visit their website at www.paiolta.org or call the IOLTA
Board at (717) 238-2001 or (888) PAIOLTA.